This matter came on to be heard before this Court on this 24th day of October, 1978, and after hearing thereon, it is hereby
ADJUDGED, DECREED AND ORDERED:
1. John Gilman’s Motion to Intervene is hereby granted.
2. The Order of this Court entered in this proceedings on October 12, 1978 is hereby vacated.
3. A special Republican Party election shall be held for the Office of State Representative for the 52nd Representative District on October 31, 1978, during the usual voting hours without mail ballots.
4. The general election for the 52nd Representative District shall proceed to be held on November 7, 1978, during the usual voting hours.
5. Mail ballots for the general election having previously been forwarded to applicants pursuant to the original order of this Court dated October 12, 1978, shall be determined to be valid and pursuant to law, notwithstanding absence of candidates for the 52nd Representative District.
6. Special mail ballots for the general election for State Representative shall be forwarded forthwith after determin*1018ation of the Republican nominee to all voters whose applications have been received according to law pursuant to paragraph 5 above, and these ballots will contain only the names of the Democratic and Republican candidates for the 52nd Representative District.
Natale L. Urso, for petitioner. Joseph T. Feeley, Goldman, Biafore & Hines, Dennis H. Esposito, Alan J. Goldman, J. Peter Doherty, Assistant Attorney General, for respondents.
7. Such special mail ballots provided for in paragraph 6 must be postmarked on or before 9:00 p.m. November 7, 1978 and must be received by the Roard of Elections no later than 9:00 p.m. November 14, 1978.
8. The Secretary of State shall cause to be published in the Providence Journal and the Westerly Sun, at least once prior to October 31,1978, notice of the special Republican primary election for the 52nd Representative District. Such publication shall be substantially in the form as annexed hereto and marked Exhibit A.